Hallam, J.
(dissenting).
I dissent. This court held in Willius v. Albrecht, 100 Minn. 436, 442, 111 N. W. 387, that under chapter 272, page 315, Laws 1899, “the right of action to enforce the individual liability of stockholders does not arise until the court has made an order determining the necessity for resorting to such liability, the amount to be paid by each share of stock, and assessing the stock therefor.” The Albrecht case was decided on the assumption that that was the proper construction of that statute, and the statute of limitations was held to have run solely because there had existed for more than six years another remedy or right of action under chapter 76, G. S. 1878, a statute which has since been repealed. Or as stated in the syllabus in the Albrecht case, the theory of that decision was that, the “two remedies being concurrent the statute of limitations commenced to run against the cause of action at the time when either remedy became available for the enforcement of the cause of action.”
The United States Supreme Court in Bernheimer v. Converse, 206 U. S. 516, 27 Sup. Ct. 755, 51 L. ed. 1163, in construing the same statute took what seems to me the same view as this court did in the Albrecht case. What is said on that subject in the Converse ease does not seem to me to be obiter dictumTrue the question before the court was whether the New York statute of limitations had run, but the time when it commenced to run was determined by the Minnesota statute of 1899, and it was held [p. 534] that under that statute “the cause of action did not accrue until the receiver could sue upon the assessment after the stockholders had failed to pay as required by the order of the Minnesota court.” This seems to me the correct construction of this statute. A cause of action does not accrue’ until the holder of the right “is enabled to commence proceedings to enforce his rights.” Everett v. O’Leary, 90 Minn. 154, 95 N. W. 901; Willius v. Albrecht, 100 Minn. 436, 443, 111 N. W. 387, 112 N. W. 862. This receiver could not commence proceedings to *118enforce his right against this stockholder until the court after litigation had adjudicated upon the necessity of resort to stockholders and made an assessment accordingly. This adjudication is not in the same class as orders granting leave to sue on a bond, which need not even be alleged in plaintiff’s pleading. McCollister v. Bishop, 78 Minn. 228, 80 N. W. 1118. This order is a final order affecting a substantial right. London & N. W. A. M. Co. v. St. Paul P. I. Co. 84 Minn. 144, 86 N. W. 872.
The court may, on application by the receiver for an assessment against the stockholders, deny the application on the ground that necessity of resorting to the stockholder’s liability has not yet been made to appear; or it may under the statute, as it did in this case, make a first assessment of 50 per cent of the stock liability. Surely it could not be then contended that there would be a present right to enforce liability for any amount not assessed. Yet if the majority opinion prevails, the statute of limitations is continually running against the right to ever enforce that liability.
In my opinion the order of the trial court should be affirmed.